DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/394638 filed on 08/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the provisional application 62/437490 filed on 12/21/2016 and the parent application 15/412964 filed on 01/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and was considered by the Examiner. 

	
Claim Objections
Claims 6, 13, and 19 are objected to because of the following informalities:  Claim 6 recites “to a the mobile computing entity”, Claim 13 recites “to a the mobile computing entity”, and Claim 19 recites “to a the mobile computing entity”. Examiner recommends Applicant amend the limitations to recite either “to the mobile computing entity” or “to a mobile computing entity”. Examiner noting to the Applicant that the independent claims recite a service provider computing entity and Applicant may also amend claims 6, 13, and 19 to recite a service provider computing entity instead of the mobile computing entity. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-16 of U.S. Patent No. 11,157,863. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are anticipated by claims 1-8 and 10-16 of U.S. Patent No. 11,157,863. 
US Patent No. 11,157,863 independent claims recite “monitoring, based at least in part on location data received from the vehicle, the current location of the vehicle relative to the assigned vehicle route to identify preassigned vehicle stops on an untraversed portion of the assigned vehicle route”; “wherein the potential meet locations are limited to the preassigned vehicle stops located along the untraversed portion of the assigned vehicle route and the corresponding potential meet times are each identified based at least in part on an estimated time of arrival of the vehicle at the one or more potential meet locations while factoring in a time taken to make preassigned vehicle stops as the vehicle travels along the untraversed portion of the assigned vehicle route”; “transmitting one or more signals to the mobile computing entity carried by the engaged service provider indicating a meet location and corresponding meet time identified as one of the potential meet locations for which the engaged service provider is capable of traveling to by the corresponding potential meet time”; and “receiving photographic evidence from the engaged service provider indicating a completed delivery of the item” in addition to the limitations of “receiving”, “in response”, “monitoring”, “monitoring”, “identifying”, “comparing”, “electronically communicating”, “transmitting”, and “transferring” which recite the same concepts and scope found within the limitations of “receiving”, “in response”, “monitoring”, “monitoring”, “identifying”, “comparing”, “electronically communicating”, “transmitting”, and “transferring” present in instant application ‘638’s independent claims. 
Therefore, claims 1-8 and 10-16 of U.S. Patent No. 11,157,863 are in essence a “species” of the “generic” invention of the instant application ‘638. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Instant Application 17/394638
US Patent No. 11,157,863
Claim 1 - A method for engaging a service provider to perform a location-specific service involving an item, the method comprising steps for: receiving a request to deliver an item located on a delivery vehicle traversing an assigned vehicle route to an alternative destination, wherein an initial destination for the item is on the assigned vehicle route; in response to determining that additional fuel the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel, initiating a plan to handoff the item to a service provider for delivery to the alternative destination; monitoring, based at least in part on location data received from the delivery vehicle, a location of the delivery vehicle; monitoring a location of one or more service providers; identifying one or more potential meet locations and corresponding potential meet times; comparing the location of one or more service providers against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the one or more eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time; electronically communicating with a service provider computing entity associated with one of the one or more eligible service providers to engage the service provider to deliver the item to the alternative destination; transmitting one or more signals to the delivery vehicle indicating a meet location and corresponding meet time identified as one of the one or more potential meet locations for which the service provider is capable of traveling to by the corresponding potential meet time; and transferring the item to the service provider based on the meet location and meet time.
Claim 1 -  A method for engaging a service provider to perform a location-specific service involving an item, the method comprising steps for:
receiving a request to deliver an item located on a vehicle traversing an assigned vehicle route to an alternative destination, wherein an initial destination for the item is on the assigned vehicle route;
in response to determining that an amount of additional fuel the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel, initiating a plan to handoff the item to a service provider for delivery to the alternative destination;
monitoring, based at least in part on location data received from the vehicle, the current location of the vehicle relative to the assigned vehicle route to identify preassigned vehicle stops on an untraversed portion of the assigned vehicle route;
monitoring, the current location of one or more service providers;
identifying, one or more potential meet locations and corresponding potential meet times, wherein the potential meet locations are limited to the preassigned vehicle stops located along the untraversed portion of the assigned vehicle route and the corresponding potential meet times are each identified based at least in part on an estimated time of arrival of the vehicle at the one or more potential meet locations while factoring in a time taken to make preassigned vehicle stops as the vehicle travels along the untraversed portion of the assigned vehicle route;
comparing the received service provider location data against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time;
electronically communicating with a service provider computing entity associated with one of the eligible service providers to engage the eligible service provider to perform the requested service for the item;
transmitting one or more signals to the vehicle and the mobile computing entity carried by the engaged service provider indicating a meet location and corresponding meet time identified as one of the potential meet locations for which the engaged service provider is capable of traveling to by the corresponding potential meet time;
transferring the item to the engaged service provider based on the indicated meet location and meet time; and
receiving photographic evidence from the engaged service provider indicating a completed delivery of the item.
Claim 2 - The method of claim 1, further comprising using identity verification data configured to enable a virtual handshake between the delivery vehicle and the service provider computing entity carried by the service provider.
Claim 2 The method for engaging a service provider to perform a location-specific service involving an item of claim 1, further comprising using identity verification data configured to enable a virtual handshake between the delivery vehicle and the service provider computing entity carried by the engaged service provider.
Claim 3 - The method of claim 1, further comprising: receiving data indicating that the item has been transferred to the service provider; and monitoring the location of the service provider while the service provider transports the item.
Claim 3 The method for engaging a service provider to perform a location-specific service involving an item of claim 1, further comprising:
receiving data indicating that the item has been transferred to the engaged service provider; and
monitoring the location of the engaged service provider while the engaged service provider transports the item.
Claim 4 - The method of claim 1, wherein the service provider computing entity is a mobile computing entity carried by a service provider operator associated with a service provider vehicle.
Claim 4 The method for engaging a service provider to perform a location-specific service involving an item of claim 1, wherein transmitting one or more signals to the delivery vehicle comprises steps for transmitting one or more signals to a mobile computing entity carried by a delivery vehicle operator associated with the delivery vehicle.
Claim 5 - The method of claim 1, wherein monitoring the location of one or more service providers comprises: querying a database of item data corresponding to a plurality of items to identify characteristics of the item; querying a database of available service providers based at least in part on a portion of the characteristics of the item to identify one or more service providers qualified to deliver the item to the alternative destination; and monitoring the location of one or more service providers qualified to deliver the item to the alternative destination.
Claim 5 The method for engaging a service provider to perform a location-specific service involving an item of claim 1, wherein monitoring the location of one or more available service providers comprises:
querying a database of item data corresponding to a plurality of items to identify characteristics of the item;
querying a database of available service providers based at least in part on a portion of the item data for the item to identify one or more service providers qualified to perform the requested service involving the item; and
monitoring the location of one or more available service providers qualified to perform the requested service involving the item.
Claim 6 - The method of claim 1, wherein the method further comprises transmitting the meet location and the corresponding meet time to a the mobile computing entity carried by the service provider.
Claim 1 Limitation transmitting one or more signals to the vehicle and the mobile computing entity carried by the engaged service provider indicating a meet location and corresponding meet time identified as one of the potential meet locations for which the engaged service provider is capable of traveling to by the corresponding potential meet time;
Claim 7 - A system for engaging a service provider to perform a location-specific service involving an item, the system comprising one or more memory storage areas and one or more computer processors, the system configured to: receive a request to deliver an item located on a delivery vehicle traversing an assigned vehicle route to an alternative destination, wherein an initial destination for the item is on the assigned vehicle route; in response to determining that an amount of additional energy the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of energy, initiate a plan to handoff the item to a service provider for delivery to the alternative destination; monitor, based at least in part on location data received from the delivery vehicle, a location of the delivery vehicle; monitor a location of one or more service providers; identify one or more potential meet locations and corresponding potential meet times; compare the location of one or more service providers against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the one or more eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time; electronically communicate with a service provider computing entity associated with one of the one or more eligible service providers to engage the service provider to deliver the item to the alternative destination; transmit one or more signals to the delivery vehicle indicating a meet location and corresponding meet time identified as one of the one or more potential meet locations for which the service provider is capable of traveling to by the corresponding potential meet time; and transfer the item to the service provider based on the meet location and meet time.
Claim 6 A system for engaging a service provider to perform a location-specific service involving an item, the system comprising one or more memory storage areas and one or more computer processors, the system configured to:
receiving a request to deliver an item located on a vehicle traversing an assigned vehicle route to an alternative destination, wherein an initial destination for the item is on the assigned vehicle route;
in response to determining that an amount of additional fuel the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel, initiating a plan to handoff the item to a service provider for delivery to the alternative destination;
monitor, based at least in part on location data received from the vehicle, the current location of the vehicle relative to the assigned vehicle route to identify preassigned vehicle stops on an untraversed portion of the assigned vehicle route;
monitor, the current location of one or more service providers;
based at least in part on the identified untraversed portion of the assigned vehicle route, identify, one or more potential meet locations and corresponding potential meet times, wherein the potential meet locations are limited to the preassigned vehicle stops located along the untraversed portion of the assigned vehicle route and the corresponding potential meet times are each identified based at least in part on an estimated time of arrival of the vehicle at the one or more potential meet locations while factoring in a time taken to make preassigned vehicle stops as the vehicle travels along the untraversed portion of the assigned vehicle route delivering packages;
compare the received service provider location data against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time;
electronically communicate with a service provider computing entity associated with one of the eligible service providers to engage the eligible service provider to perform the requested service for the item;
transmit one or more signals to the vehicle and the mobile computing entity carried by the engaged service provider indicating a meet location and corresponding meet time identified as one of the potential meet locations for which the engaged service provider is capable of traveling to by the corresponding potential meet time; and
transferring the item to the engaged service provider based on the indicated meet location and meet time.
Claim 8 - The system of claim 7, further comprising using identity verification data configured to enable a virtual handshake between the delivery vehicle and the service provider computing entity carried by the service provider.
Claim 7 The system for engaging a service provider to perform a location-specific service involving an item of claim 6, further comprising using identity verification data configured to enable a virtual handshake between the delivery vehicle and the service provider computing entity carried by the engaged service provider.
Claim 9 - The system of claim 7, further configured to: receive transfer data indicating that the item has been transferred to the service provider; and monitor the location of the service provider while the service provider transports the item.
Claim 8 The system for engaging a service provider to perform a location-specific service involving an item of claim 6, further configured to:
receive data indicating that the item has been transferred to the engaged service provider; and
monitor the location of the engaged service provider while the engaged service provider transports the item.
Claim 10 -The system of claim 7, wherein the additional energy is fuel consumed.
Claim 6 Limitation in response to determining that an amount of additional fuel the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel, initiating a plan to handoff the item to a service provider for delivery to the alternative destination;
Claim 11 - The system of claim 7, wherein the transmitting one or more signals to the delivery vehicle comprises transmitting one or more signals to a mobile computing entity carried by a delivery vehicle operator associated with the delivery vehicle.
Claim 10 The system for engaging a service provider to perform a location-specific service involving an item of claim 6, wherein transmitting one or more signals to the delivery vehicle comprises transmitting one or more signals to a mobile computing entity carried by a delivery vehicle operator associated with the delivery vehicle.
Claim 12 - The system of claim 7, wherein monitoring the location of one or more service providers comprises: querying a database of item data corresponding to a plurality of items to identify characteristics of the item; querying a database of available service providers based at least in part on a portion of the characteristics of the item to identify one or more service providers qualified to deliver the item to the alternative destination; and monitoring the location of one or more service providers qualified to deliver the item to the alternative destination.
Claim 11 The system for engaging a service provider to perform a location-specific service involving an item of claim 6, wherein monitoring the location of one or more available service providers comprises:
querying a database of item data corresponding to a plurality of items to identify characteristics of the item;
querying a database of available service providers based at least in part on a portion of the item data for the item to identify one or more service providers qualified to perform the requested service involving the item; and
monitoring the location of one or more available service providers qualified to perform the requested service involving the item.
Claim 13 - The system of claim 7, wherein the method further comprises transmitting the meet location and the corresponding meet time to a the mobile computing entity carried by the service provider.
Claim 6 Limitation transmit one or more signals to the vehicle and the mobile computing entity carried by the engaged service provider indicating a meet location and corresponding meet time identified as one of the potential meet locations for which the engaged service provider is capable of traveling to by the corresponding potential meet time
Claim 14 - One or more non-transitory computer-readable storage media having computer-readable program code stored therein, that, when executed by a computing device, cause the computing device to perform a method of engaging a service provider to perform a location- specific service, the method comprising: receiving a request to deliver an item located on a delivery vehicle traversing an assigned vehicle route to an alternative destination, wherein an initial destination for the item is on the assigned vehicle route; in response to determining that the an amount of additional energy the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of energy, initiating a plan to handoff the item to a service provider for delivery to the alternative destination; monitoring, based at least in part on location data received from the delivery vehicle, a location of the delivery vehicle; monitoring a location of one or more service providers; identifying one or more potential meet locations and corresponding potential meet times; comparing the location of one or more service providers against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the one or more eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time; electronically communicating with a service provider computing entity associated with one of the one or more eligible service providers to engage the service provider to deliver the item to the alternative destination; transmitting one or more signals to the delivery vehicle indicating a meet location and corresponding meet time identified as one of the one or more potential meet locations for which the service provider is capable of traveling to by the corresponding potential meet time; and transferring the item to the service provider based on the meet location and meet time.
Claim 12 A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer readable program code portions comprising:
an executable portion configured for receiving a request to deliver an item located on a vehicle traversing an assigned vehicle route to an alternative destination, wherein an initial destination for the item is on the assigned vehicle route;
an executable portion configured for, in response to determining that the an amount of additional fuel the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel, initiating a plan to handoff the item to a service provider for delivery to the alternative destination;
an executable portion configured for monitoring, based at least in part on location data received from the vehicle, the current location of the vehicle relative to the assigned vehicle route to identify preassigned vehicle stops on an untraversed portion of the assigned vehicle route;
an executable portion configured for monitoring the current location of one or more service providers;
an executable portion configured for, based at least in part on the identified untraversed portion of the assigned vehicle route, identifying one or more potential meet locations and corresponding potential meet times, wherein the potential meet locations are limited to the preassigned vehicle stops located along the untraversed portion of the assigned vehicle route and the corresponding potential meet times are each identified based at least in part on an estimated time of arrival of the vehicle at the one or more potential meet locations while factoring in a time taken to make preassigned vehicle stops as the vehicle travels along the untraversed portion of the assigned vehicle route;
an executable portion configured for comparing the received service provider location data against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time;
an executable portion configured for electronically communicating with a service provider computing entity associated with one of the eligible service providers to engage the eligible service provider to perform the requested service for the item;
an executable portion configured for transmitting one or more signals to the vehicle and the mobile computing entity carried by the engaged service provider indicating a meet location and corresponding meet time identified as one of the potential meet locations for which the engaged service provider is capable of traveling to by the corresponding potential meet time; and
transferring the item to the engaged service provider based on the indicated meet location and meet time.
Claim 15 - The non-transitory computer-readable storage media of claim 14, further comprising using identity verification data configured to enable a virtual handshake between the delivery vehicle and the service provider computing entity carried by the service provider.
Claim 13 The computer program product of claim 12, further comprising using identity verification data configured to enable a virtual handshake between the delivery vehicle and the service provider computing entity carried by the engaged service provider.
Claim 16 - The non-transitory computer-readable storage media of claim 14, further comprising: receiving data indicating that the item has been transferred to the service provider; and monitoring the location of the service provider while the service provider transports the item.
Claim 14 The computer program product of claim 12, further comprising:
an executable portion configured for receiving data indicating that the item has been transferred to the engaged service provider; and
an executable portion configured for monitoring the location of the engaged service provider while the engaged service provider transports the item.
Claim 17 -The non-transitory computer-readable storage media of claim 14, wherein transmitting one or more signals to the delivery vehicle comprises steps for transmitting one or more signals to a mobile computing entity carried by a delivery vehicle operator associated with the delivery vehicle.
Claim 15 The computer program product of claim 12, wherein transmitting one or more signals to the delivery vehicle comprises steps for transmitting one or more signals to a mobile computing entity carried by a delivery vehicle operator associated with the delivery vehicle.
Claim 18 - The non-transitory computer-readable storage media of claim 14, wherein monitoring the location of one or more service providers comprises: querying a database of item data corresponding to a plurality of items to identify characteristics of the item; querying a database of available service providers based at least in part on a portion of the characteristics of the item to identify one or more service providers qualified to deliver the item to the alternative destination; and monitoring the location of one or more service providers qualified to deliver the item to the alternative destination.
Claim 16 The computer program product of claim 12, wherein monitoring the location of one or more available service providers comprises:
querying a database of item data corresponding to a plurality of items to identify characteristics of the item;
querying a database of available service providers based at least in part on a portion of the item data for the item to identify one or more service providers qualified to perform the requested service involving the item; and
monitoring the location of one or more available service providers qualified to perform the requested service involving the item.
Claim 19 - The non-transitory computer-readable storage media of claim 14, wherein the method further comprises transmitting the meet location and the corresponding meet time to a the mobile computing entity carried by the service provider.
Claim 12 Limitation an executable portion configured for transmitting one or more signals to the vehicle and the mobile computing entity carried by the engaged service provider indicating a meet location and corresponding meet time identified as one of the potential meet locations for which the engaged service provider is capable of traveling to by the corresponding potential meet time
Claim 20 -  The non-transitory computer-readable storage media of claim 14, wherein the additional energy is fuel consumed.
Claim 12 Limitation an executable portion configured for, in response to determining that the an amount of additional fuel the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel, initiating a plan to handoff the item to a service provider for delivery to the alternative destination




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent Claim 1, Claim 7, and Claim 14 recites the limitations “receiving a request to deliver an item located on a delivery vehicle traversing an assigned vehicle route to an alternative destination, wherein an initial destination for the item is on the assigned vehicle route; in response to determining that additional fuel/[energy] the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel/[energy], initiating a plan to handoff the item to a service provider for delivery to the alternative destination; monitoring, based at least in part on location data received from the delivery vehicle, a location of the delivery vehicle; monitoring a location of one or more service providers; identifying one or more potential meet locations and corresponding potential meet times; comparing the location of one or more service providers against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the one or more eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time; electronically communicating with a service provider computing entity associated with one of the one or more eligible service providers to engage the service provider to deliver the item to the alternative destination; transmitting one or more signals to the delivery vehicle indicating a meet location and corresponding meet time identified as one of the one or more potential meet locations for which the service provider is capable of traveling to by the corresponding potential meet time; and transferring the item to the service provider based on the meet location and meet time”.
The limitations of “receiving”, “in response”, “monitoring”, “monitoring”, “identifying”, “comparing”, “electronically communicating”, “transmitting”, and “transferring” recite a method of organizing human activity. The limitations involve receiving a request to deliver an item already located on a delivery vehicle to an alternative destination, determining if the amount of additional fuel the vehicle would expend to deliver the item to the alternative destination is greater than a threshold and initiating a hand off plan, monitoring the location of the delivery vehicle and the one or more service providers, determining potential meet locations and meet times between the delivery vehicle and service providers, comparing the location of the service providers to the potential meet locations and times to determine which service providers are capable of traveling to the meet location by the meet time, communicating with the service provider to have the service provider perform the delivery of the item to the alternative destination, communicating to the delivery vehicle the meet location and meet time, and transferring the item to the service provider. 
Thus, the limitations within the independent claims are directed to organizing a commercial interaction (sales activities or behaviors and business relations) between the delivery vehicle and one or more service providers as the invention is directed to monitoring both parties to determine a meet location and meet time where the delivery vehicle transfers a package to the service provider so that the service provider can perform the last mile delivery to the alternative location. See Applicant’s specification para. 5-6 “various embodiments may identify appropriate service providers available to meet the last mile delivery vehicle and may identify appropriate meet points and meet times to facilitate the shipment/item handoff without requiring the last mile delivery vehicle to deviate significantly from an assigned route”. 
The judicial exception is not integrated into a practical application. Claim 1 recites a service provider computing entity and a delivery vehicle. Claim 7 recites one or more memory storage areas, one or more computer processors, a service provider computing entity and a delivery vehicle. Claim 14 recites one or more non-transitory computer readable storage, a computing device, a service provider computing entity and a delivery vehicle. The one or more memory storage areas, one or more computer processors, one or more non-transitory computer readable storage, and a computing device are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The service provider computing entity and delivery vehicle amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components and generally linking the use of a judicial exception to a particular technological environment/field of use does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of an abstract idea into a practical application, the additional elements of one or more memory storage areas, one or more computer processors, one or more non-transitory computer readable storage, and a computing device to perform the abstract limitations amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Regarding the additional elements of the service provider computing entity and delivery vehicle, even when limiting the use of organizing human activity between a delivery vehicle and service providers to organizing human activity between a delivery vehicle and a service provider computing entity, the claim does not add significantly more. Thus, the limitations that mount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself and cannot integrate a judicial exception into a practical application. The claims are not patent eligible. 
None of the steps/functions of Claims 1, 7, and 14 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The additional elements are merely used to perform the limitations directed to organizing methods of human activity, thus, the analysis does not change when considered as an ordered combination. The additional elements amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the abstract idea of organizing the (commercial) interaction between the delivery vehicle and service provider and generally linking the judicial exception to a particular technological environment/field of use, thus, the additional elements do not meaningfully limit the claim. 
Dependent claim 4, 6, 13, and 19 merely specifies further that the service provider computing entity is a mobile computing entity carried by a service provider operator. Even when limiting the use of organizing human activity between a delivery vehicle and service providers to organizing human activity between a delivery vehicle and a mobile computing entity carried by a service provider operator, the claim does not add significantly more. Thus, the limitations that mount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself and cannot integrate a judicial exception into a practical application.
Dependent claim 11 and 17 merely specifies further that the signals are transmitted to a mobile computing device carried by a delivery vehicle operator. Even when limiting the use of organizing human activity between a delivery vehicle and service providers to organizing human activity between a  mobile computing device carried by a delivery vehicle operator and a service provider computing entity, the claim does not add significantly more. Thus, the limitations that mount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself and cannot integrate a judicial exception into a practical application. The claims are not patent eligible. 
Dependent Claim 5, 12, and 18 “querying”, “querying”, and “monitoring” are further limitations directed to organizing human activity between the delivery vehicle and the one or more service providers. The claims add the additional element of a database of item data and a database of available service providers providing information in response to queries which are insignificant extra solution activity as transmitting and receiving data over a network is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) – receiving or transmitting data over a network (Symantec) and a database holding information is insignificant extra-solution activity as storing information is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) - storing and retrieving information in memory (Versata). Insignificant extra solution activity cannot provide an inventive concept. 
Dependent claims 2-3, 8-10, 15-16, and 20 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further using identity verification data configured to enable a virtual handshake between the delivery vehicle and service provider computing entity, receiving data that the item was transferred to the service provider and monitoring the location of the service provider, and specify further that the additional energy is fuel consumed. Thus, narrowing down the abstract ideas of organizing commercial interactions between the delivery vehicle and one or more service providers. 
Accordingly, Claims 1-20 are ineligible under 35 U.S.C. § 101. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art – “in response to determining that additional fuel the delivery vehicle would expend by altering the assigned vehicle route to deliver the item to the alternative destination is greater than a threshold amount of fuel, initiating a plan to handoff the item to a service provider for delivery to the alternative destination; monitoring, based at least in part on location data received from the delivery vehicle, a location of the delivery vehicle; monitoring a location of one or more service providers; identifying one or more potential meet locations and corresponding potential meet times; comparing the location of one or more service providers against the one or more potential meet locations and corresponding meet times to identify one or more eligible service providers, wherein the one or more eligible service providers are identified as capable of traveling to at least one potential meet location by a corresponding potential meet time”.
The following are closest prior art:
Rademaker (US 2012/0173448) teaches identifying potential stops along a vehicle’s untraversed route and then selecting service providers to exchange the package with at a potential stop. However, Rademaker does not teach the limitations Examiner noted above. 
Cashler et al. (US 2018/0299897) teaches a route planning system that factors in a vehicles fuel range in comparison to a threshold during route calculations. However, Cashler is not available as prior art due to its effective filing date and it does not teach the limitations Examiner noted above. 
Kline et al. (US2017/0341747) teaches determining if the amount of fuel remaining is sufficient for the unmanned aerial vehicle to deliver a payload to a new proposed location and if the fuel condition is not satisfied, the new proposed location is denied. However, Kline does not teach the limitations Examiner noted above.
Shotmeyer et al. (US2022/0277260) teaches comparing an amount of fuel used at a customer location to a threshold to predict when the fuel tank will run out of fuel. However, Shotmeyer is not available as prior art due to its effective filing date and it does not teach the limitations Examiner noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628